Exhibit 10.2
 
UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
OFFICE OF THE COMPTROLLER OF THE CURRENCY



     
 
In the Matter of:
Commerce Bank, National Association
Philadelphia, Pennsylvania
)
)    AA-EC-07-44                  
)
)
 


 
STIPULATION AND CONSENT TO THE ISSUANCE OF A CONSENT ORDER


WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller”), through his National Bank Examiners and other staff, is
conducting an investigation of Commerce Bank, National Association,
Philadelphia, Pennsylvania (“Bank”); and


WHEREAS, information obtained in the investigation indicates that it is
necessary and appropriate for the Comptroller to issue a cease and desist order
pursuant to 12 U.S.C. § 1818(b) to ensure that actual or apparent conflicts of
interest or unsafe or unsound practices involving the construction or
acquisition of branch offices do not occur in the future; and


WHEREAS, certain issues arising from the investigation have been communicated to
the Bank; and


WHEREAS, the Bank, by and through its duly elected and acting Board of Directors
(“Board”), in the interest of compliance and cooperation, consents to the
issuance of a Consent Order, dated June 28, 2007 (“Order”); and


THEREFORE, in consideration of the above premises, the Comptroller, through his
authorized representative, and the Bank, through its duly elected and acting
Board of Directors, hereby stipulate and agree to the following:
 
ARTICLE I


Jurisdiction


  (1) The Bank is a national banking association chartered and examined by the
Comptroller pursuant to the National Bank Act of 1864, as amended, 12 U.S.C. § 1
etseq.
  
  (2) The Comptroller is “the appropriate Federal banking agency” regarding the
Bank pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).
 
  (3) The Bank is an “insured depository institution” within the meaning of 12
U.S.C. § 1818(b)(1).
 
 

--------------------------------------------------------------------------------




 
ARTICLE II


Agreement


  (1) The Bank, without admitting or denying any wrongdoing, hereby consents and
agrees to the issuance of the Order by the Comptroller.
  
  (2) The Bank further agrees that said Order shall be deemed an “order issued
with the consent of the depository institution” as defined in 12 U.S.C. §
1818(h)(2), and consents and agrees that said Order shall become effective upon
its issuance and shall be fully enforceable by the Comptroller under the
provisions of 12 U.S.C. § 1818(i).  Notwithstanding the absence of mutuality of
obligation, or of consideration, or of a contract, the Comptroller may enforce
any of the commitments or obligations herein undertaken by the Bank under his
supervisory powers, including 12 U.S.C. § 1818(i), and not as a matter of
contract law.  The Bank expressly acknowledges that neither the Bank nor the
Comptroller has any intention to enter into a contract.
 
  (3) The Bank also expressly acknowledges that no officer or employee of the
Comptroller has statutory or other authority to bind the United States, the U.S.
Treasury Department, the Comptroller, or any other federal bank regulatory
agency or entity, or any officer or employee of any of those entities to a
contract affecting the Comptroller’s exercise of his supervisory
responsibilities.




ARTICLE III
 
Waivers
 
  (4) The Bank, by signing this Stipulation and Consent, hereby waives:
  
  (a) the issuance of a Notice of Charges pursuant to 12 U.S.C. § 1818(b);
  
  (b) any and all procedural rights available in connection with the issuance of
the Order;
 
  (c) all rights to a hearing and a final agency decision pursuant to 12 U.S.C.
§ 1818(i), 12 C.F.R. Part 19;
  
  (d) all rights to seek any type of administrative or judicial review of the
Order; and
 
  (e) any and all rights to challenge or contest the validity of the Order.




ARTICLE IV
 
Other Action


  (5) The Bank further agrees not to take any action or to make, nor permit any
Bank officer, director, employee, or agent to take any action or to make, any
public statement denying, directly or indirectly, the specific acts, omissions,
or violations referenced in this Order or otherwise creating the impression that
this Order is without factual basis, other than in defense to any charges made
in any administrative, criminal, or civil proceeding.
  
  (6) The Bank understands and agrees that the provisions of this Stipulation
and Consent shall not inhibit, estop, bar, or otherwise prevent the Comptroller
from taking any other action affecting the Bank, or any of its
Institution-Affiliated Parties if, at any time, he deems it appropriate to do so
to fulfill the responsibilities placed upon him by the several laws of the
United States of America.
 
 

--------------------------------------------------------------------------------




  
  (7) This Stipulation may be executed in counterparts by the Directors of the
Bank after approval of its execution at a duly called board meeting.


  IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set his hand on behalf of the Comptroller.





     
Timothy W. Long
Senior Deputy Comptroller
Mid-Size/Community Bank Supervision
 
Date

 
      IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting
Board of Directors of the Bank, have hereunto set their hands on behalf of the
Bank.





     
Jack R. Bershad
 
Date
Joseph E. Buckelew
 
Date
     
Donald T. DiFrancesco
 
Date
Nicholas A. Giordano
 
Date
Morton N. Kerr
 
Date
Steven M. Lewis
 
Date
John K. Lloyd
 
Date
 
George E. Norcross, III
 
Date
Daniel J. Ragone
 
Date
William A. Schwartz, Jr.
 
Date
Joseph T. Tarquini, Jr.
 
Date
Joseph S. Vassalluzzo
 
Date


 

--------------------------------------------------------------------------------